Filed 6/23/15 P. v. Young CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060765

v.                                                                       (Super.Ct.No. FELSS1302614)

KENYATTA YOUNG,                                                          OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Lorenzo R.

Balderrama, Judge. Dismissed.

         Brent Riggs, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Barry Carlton, Seth Friedman and

Sabrina Y. Lane-Erwin, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       Defendant and appellant Kenyatta Young was found to be a mentally disordered

offender (MDO)1 by the Board of Parole Hearings (BPH) under the criteria of Penal

Code section 2962 on May 24, 2013. Defendant filed a petition in the San Bernardino

County Superior Court pursuant to Penal Code section 2966, subdivision (b), contesting

that determination. After a jury trial, her qualification as an MDO was upheld.

       Defendant contends on appeal that such finding should be reversed on the

following grounds: (1) Admission of exhibits that consisted of records from the time

defendant spent in the Metropolitan State Hospital (MSH) in order to restore her

competency to stand trial on the underlying crime, were improperly admitted in the MDO

proceeding because they contained privileged psychotherapist-patient communication—

the admission of such records requires reversal of the MDO finding by the jury; and

(2) the trial court prejudicially erred by admitting several exhibits containing damaging

evidence under the business records exception to the hearsay rule.

       While this appeal was pending, defendant was released from her involuntary

commitment. Since defendant is no longer subject to confinement as an MDO, her

appeal is moot and will be dismissed.2



       1    “‘The Mentally Disordered Offender Act (MDO Act), enacted in 1985, requires
that offenders who have been convicted of violent crimes related to their mental
disorders, and who continue to pose a danger to society, receive mental health treatment
. . . until their mental disorder can be kept in remission.’” (Lopez v. Superior Court
(2010) 50 Cal. 4th 1055, 1061, disapproved on another ground in People v. Harrison
(2013) 57 Cal. 4th 1211, 1230.)

       2   Appellant’s request to file supplemental brief is likewise dismissed as moot.


                                              2
                     FACTUAL AND PROCEDURAL HISTORY

       Only a brief summary of the facts and procedural background is necessary.

Defendant filed a petition pursuant to Penal Code section 2966, subdivision (b)

contesting the BPH’s determination that she was an MDO. A jury trial was conducted at

which evidence was presented from a psychiatrist and several psychologists, and state

hospital records were admitted, showing that she qualified as an MDO. The jury found

that defendant met the criteria of being an MDO pursuant to Penal Code sections 2962

and 2966, subdivision (b), as of May 24, 2013. Defendant was ordered to remain

committed to the Department of State Hospitals as an MDO.

                                     DISCUSSION

       Defendant was found to be an MDO as of May 24, 2013. Such commitment was

only for one year. (See People v. J.S. (2014) 229 Cal. App. 4th 163, 170 [Fourth Dist.,

Div. Two] (J.S.).) In case No. E061654, an appeal pending in this court and of which we

take judicial notice, defendant’s commitment as an MDO was extended for an additional

year on April 30, 2014. As such, it expired on April 30, 2015. On June 12, 2015, this

court was informed by appellate counsel that defendant had been released from her

involuntary commitment.3 A timely petition contesting an MDO commitment is not

rendered moot “until the offender’s involuntary treatment is discontinued.” (J.S, at p.

174.) Since defendant has been released from involuntary treatment, her claims are now

moot. The appeal is dismissed.

       3 Defendant’s counsel also informed this court that defendant no longer wished to
pursue the appeal.


                                             3
                                     DISPOSITION

       We dismiss the appeal as moot.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                   MILLER
                                                            J.


We concur:


McKINSTER
                      Acting P. J.


KING
                                J.




                                          4